DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “computing device” in claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, computing device refers to “a device that includes a processor and memory” (Applicant’s specification as filed [0028]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, the claim recites “obtaining, by a computing device, a LiDAR dataset”, "using, by the computing device, the LiDAR dataset and at least one image to detect an object that is in proximity to the autonomous vehicle”, “creating a plurality of segments of LiDAR data points using the distribution of object detections”, “merging the plurality of segments of LiDAR data points”, “detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments” and using, by the computing device, the object detection to facilitate at least one autonomous driving operation”, as drafted, are processes that, under their broadest interpretation, cover performance limitations in the mind.  There is nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, “detect an object that is in proximity to the autonomous vehicle” encompasses a person making a simple judgment based on observation of the vehicle environment and “facilitate at least one autonomous driving operation” could encompass a person activating the driving operation.

The obtaining step from the computing device generated by the LiDAR system is recited at a high level of generality (i.e. as a general means of gathering vehicle data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  There is no indication that the computing device and LiDAR device are anything other than a generic, off the-shelf computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus claim 6 is directed to the abstract idea and is ineligible.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping of abstract ideas.   

The claim as a whole merely describes how to generally “apply” the concept of acquiring LiDAR data is recited at a high level of generality and are merely invoked as steps to perform a process. Simply implementing the abstract idea as a series of steps is not a practical application of the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than a judicial exception. 

The additional element of “a computer device” is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than a judicial exception.

Accordingly, there are no additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claims 2-10 are rejected for similar reasons and their dependence on claim 1.
Similar analysis performed for independent claim 11.
Claims 12-20 are rejected for similar reasons and their dependence on claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta et al. (US  10921817 B2) in view of Vora et al. (US 20210146952 A1).
Regarding Claim 1, Kangaspunta teaches a method for controlling an autonomous vehicle (Kangaspunta, (Col 25, lines 22-25)  “controlling, based at least in part on the data used to plan the at least one of the trajectory or the route of the autonomous vehicle, movement of the autonomous vehicle”), comprising: obtaining, by a computing device (Kangaspunta, (Col 2, line 50) “a computing system of the vehicle”), a LiDAR dataset generated by a LiDAR system of the autonomous vehicle (Kangaspunta, (Col 2, lines 28-20) “The LIDAR data captured by the LIDAR sensor may include data associated with a LIDAR blob…e.g., a cluster of corresponding LIDAR points or voxels”); using, by the computing device (Kangaspunta, (Col 2, line 50) “a computing system of the vehicle”), the LiDAR dataset and at least one image to detect an object that is in proximity to the autonomous vehicle (Kangaspunta, (Col 12, lines 45-55) “capture and/or receive 3D point cloud data (e.g., LIDAR data) via one or more sensors (e.g., a LIDAR sensor)…The image data may be associated with an image of a portion of the environment that includes at least a portion of the object(s) represented by the 3D point cloud”), the object being detected by computing a distribution of object detections that each point of the LiDAR dataset is likely to be in (Kangaspunta, (Col 7, lines 4-10) “the queried pixel classification probability distributions may be aggregated (e.g., over all LIDAR points and/or voxels associated with a blob) to determine a classification probability distribution for the LIDAR blob… may be assigned to a class of object (or condition, such as navigable space or not) based on confidence scores associated with the classification probability distribution for the LIDAR blob”), creating a plurality of segments of LiDAR data points using the distribution of object detections (Kangaspunta, (Col 20, lines 44-47) “The semantic segmentation component…can include functionality to receive image data and to segment the image data to identity various objects and/or regions represented in the image data...the semantic segmentation component…can operate in conjunction with the perception component…to perform semantic segmentation on image data and/or on LIDAR data“), merging the plurality of segments of LiDAR data points to generate merged segments (Kangaspunta, (Col 9, lines 45-47) “the queried pixel classification probability distribution(s)…may be aggregated…e.g., by performing a weighted average over all points or voxels associated with a LIDAR blob”) and using, by the computing device (Kangaspunta, (Col 2, line 50) “a computing system of the vehicle”), the object detection to facilitate at least one autonomous driving operation (Kangaspunta, (Col 15, lines 47-50) “controlling movement of the vehicle. For example, movement of the vehicle may be controlled based at least in part on the data used to plan the trajectory and/or the route of the vehicle.
detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments”).

Kangaspunta does not teach detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments.  However, Vora teaches this limitation (Vora, [0032] “perception processing pipeline for object detection that fuses image semantic data (e.g., semantic segmentation scores) with LiDAR points. The disclosed techniques are implemented using a sequential fusion architecture for 3D object detection that accepts LiDAR point clouds and camera images as input and estimates oriented 3D bounding boxes for all relevant object classes”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments as taught by Vora in order to plan the vehicle trajectory and avoid collision by “avoiding objects…and obeying rules of the road…(e.g., rules of operation or driving preferences” (Vora, [0055]).

Regarding Claim 3, Kangaspunta teaches the method according to claim 1, wherein the at least one autonomous driving operation comprises an object tracking operation, an object trajectory prediction operation, a vehicle trajectory determination operation, or a collision avoidance operation (Kangaspunta, (Col 15, lines 47-50) “controlling movement of the vehicle…movement of the vehicle may be controlled based at least in part on the data used to plan the trajectory and/or the route of the vehicle”).  

Regarding Claim 4, Kangaspunta teaches the method according to claim 1, wherein the distribution of object detections is computed based on (a) a probability distribution of pixels of the at least one image to which a point of the LiDAR dataset may project (Kangaspunta , Col 13, lines 3-6) “determining, based at least in part on a label associated with the image, pixel classification probability distribution(s) associated with the projected data”), and (b) a probability that the point does not project into any image detection (Kangaspunta, (Col 12, lines 65-68) “a statistically significant number of voxels associated with the set of points may be projected…e.g., such that not all voxels need to be projected”).

Regarding Claim 5, Kangaspunta teaches the method according to claim 1, wherein the merged segments are generated by (Kangaspunta, (Col 3, line 9) “pixel classification probability distributions may be aggregated”): selecting pairs of segments from the plurality of segments of LiDAR data points (Kangaspunta, (Col 2, lines 34-37) “a set of points...e.g., a collection of adjacent LIDAR points associated with returns captured by the LIDAR sensor”); computing features for each pair of segments based on attributes of the segments contained in the pair (Kangaspunta, (Col 25, lines 4-5) “determining, based at least in part on the aggregation of scores, a classification for the set of LIDAR points”); generating, for each pair of segments (Kangaspunta, (Col 2, lines 34-37) “a set of points...e.g., a collection of adjacent LIDAR points associated with returns captured by the LIDAR sensor”), a probability that the segments contained in the pair should be merged based on the features (Kangaspunta, (Col 3, lines 9-12)   “the queried pixel classification probability distributions may be aggregated to determine a classification probability distribution for the LIDAR blob. The LIDAR blob may be assigned to a class of object based on confidence scores associated with the classification probability distribution”, (Col 2, lines 28-30) “a LIDAR blob…e.g., a cluster of corresponding LIDAR points or voxels”); and merging the plurality of segments of LiDAR data points based on the probabilities generated for the pairs of segments (Kangaspunta, (Col 3, lines 8-13 )  “the queried pixel classification probability distributions may be aggregated to determine a classification probability distribution for the LIDAR blob. The LIDAR blob may be assigned to a class of object based on confidence scores associated with the classification probability distribution”,  (Kangaspunta, Col 2, lines 28-20) “The LIDAR data captured by the LIDAR sensor may include data associated with a LIDAR blob…e.g., a cluster of corresponding LIDAR points or voxels”). 

Regarding Claim 6, Kangaspunta teaches the method according to claim 5, further comprising filtering the pairs of segments to remove pairs of segments which have centroid-to-centroid distances greater than a threshold value (Kangaspunta, (Col 3, lines 25-20) “LIDAR data may be filtered out based at least in part on a determination that the LIDAR blob represents a navigable space for the vehicle and/or a determination that one or more safety conditions are satisfied. In some examples, the safety condition(s) may include a first condition that a distance (e.g., a distance between the LIDAR blob and the vehicle) satisfies a threshold distance”).  

Regarding Claim 7, Kangaspunta teaches the method according to claim 5, wherein the attributes comprise an average of a plurality of probability distributions that were computed for the LiDAR data points contained in a given segment of the plurality of segments of LiDAR data points (Kangaspunta, (Col 9, lines 47-51) “performing a weighted average over all points or voxels associated with a LIDAR blob), and a classification probability distribution 308 may be determined based at least in part on the aggregation of the queried pixel classification probability distribution(s)”), each probability distribution specifying detected objects in which a given LiDAR data point is likely to be (Kangaspunta, (Col 11, lines 27-28) “the classes of objects that may be accounted for in the pixel classification probability distributions”).  

Regarding Claim 8, Kangaspunta teaches the method according to claim 7, wherein the features comprise difference between the average of the probability distributions that were computed for the LiDAR data points contained in a first segment of the plurality of segments of LiDAR data points (Kangaspunta, (Col 14, lines 14-34) “The first score may be associated with a first probability that the LIDAR blob belongs to a first class of object…determining that a difference between the first score and the second score satisfies a threshold difference”) and the average of the probability distributions that were computed for the LiDAR data points contained in a second segment of the plurality of segments of LiDAR data points (Kangaspunta, (Col 14, lines 14-34) “the LIDAR blob classification probability distribution may include a second score associated with a second probability …determining that a difference between the first score and the second score satisfies a threshold difference”).  

Regarding Claim 10, Kangaspunta teaches the method according to claim 5, wherein the features comprise at least one of difference in on-road proportions, difference in off-road proportions, region compatibility, lane compatibility, a difference between a total number of lanes that a first segment of LiDAR data points at least partially overlaps and a total number of lanes that a second segment of LiDAR data points at least partially overlaps, a difference or distance in height between segments of LiDAR data points, a mask compatibility, a difference in object type distributions, and an object type compatibility (Kangaspunta, (Col 26, lines 53-63) “a first score associated with a first probability that the set of points belongs to a first class of object; determining, based at least in part on a semantic segmentation of the image, a second score associated with a second probability that the set of points belongs to a second class of object that is different from the first class of object; determining that a difference between the first score and the second score satisfies a threshold difference; and assigning, based at least in part on the determining that the difference between the first score and the second score satisfies the threshold difference, the set of points to the second class of object”).
  
Regarding Claim 11, Kangaspunta teaches a system, comprising: a processor; a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for operating an autonomous vehicle (Kangaspunta, (Col 24, lines 45-49) “An autonomous vehicle comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations”), wherein the programming instructions comprise instructions to (Kangaspunta, (Col 24, lines 48-49) “the instructions, when executed, cause the one or more processors to perform operations”): obtain a LiDAR dataset generated by a LiDAR system of the autonomous vehicle (Kangaspunta, (Col 2, lines 28-20) “The LIDAR data captured by the LIDAR sensor may include data associated with a LIDAR blob…e.g., a cluster of corresponding LIDAR points or voxels”); use the LiDAR dataset and at least one image to detect an object that is in proximity to the autonomous vehicle (Kangaspunta, (Col 12, lines 45-55) “capture and/or receive 3D point cloud data (e.g., LIDAR data) via one or more sensors (e.g., a LIDAR sensor)…The image data may be associated with an image of a portion of the environment that includes at least a portion of the object(s) represented by the 3D point cloud”), the object being detected by computing a distribution of object detections that each point of the LiDAR dataset is likely to be in (Kangaspunta, (Col 7, lines 4-10) “the queried pixel classification probability distributions may be aggregated (e.g., over all LIDAR points and/or voxels associated with a blob) to determine a classification probability distribution for the LIDAR blob… may be assigned to a class of object (or condition, such as navigable space or not) based on confidence scores associated with the classification probability distribution for the LIDAR blob”), creating a plurality of segments of LiDAR data points using the distribution of object detections (Kangaspunta, (Col 20, lines 44-47) “The semantic segmentation component…can include functionality to receive image data and to segment the image data to identity various objects and/or regions represented in the image data...the semantic segmentation component…can operate in conjunction with the perception component…to perform semantic segmentation on image data and/or on LIDAR data“), merging the plurality of segments of LiDAR data points to generate merged segments (Kangaspunta, (Col 9, lines 45-47) “the queried pixel classification probability distribution(s)…may be aggregated…e.g., by performing a weighted average over all points or voxels associated with a LIDAR blob”), and use the object detection to facilitate at least one autonomous driving operation (Kangaspunta, (Col 15, lines 47-50) “controlling movement of the vehicle. For example, movement of the vehicle may be controlled based at least in part on the data used to plan the trajectory and/or the route of the vehicle.
detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments”).

Kangaspunta does not teach detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments.  However, Vora teaches this limitation (Vora, [0032] “perception processing pipeline for object detection that fuses image semantic data (e.g., semantic segmentation scores) with LiDAR points. The disclosed techniques are implemented using a sequential fusion architecture for 3D object detection that accepts LiDAR point clouds and camera images as input and estimates oriented 3D bounding boxes for all relevant object classes”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include detecting the object in a point cloud defined by the LiDAR dataset based on the merged segments as taught by Vora in order to plan the vehicle trajectory and avoid collision by “avoiding objects…and obeying rules of the road…(e.g., rules of operation or driving preferences” (Vora, [0055]).

Regarding Claim 13, Kangaspunta teaches the system according to claim 11, wherein the at least one autonomous driving operation comprises an object tracking operation, an object trajectory prediction operation, a vehicle trajectory determination operation, or a collision avoidance operation (Kangaspunta, (Col 15, lines 47-50) “controlling movement of the vehicle…movement of the vehicle may be controlled based at least in part on the data used to plan the trajectory and/or the route of the vehicle”).  

Regarding Claim 14, Kangaspunta teaches the system according to claim 11, wherein the distribution of object detections is computed based on (a) a probability distribution of pixels of the at least one image to which a point of the LiDAR dataset may project, and (Kangaspunta , Col 13, lines 3-6) “determining, based at least in part on a label associated with the image, pixel classification probability distribution(s) associated with the projected data”), and (b) a probability that the point does not project into any image detection (Kangaspunta, (Col 12, lines 65-68) “a statistically significant number of voxels associated with the set of points may be projected…e.g., such that not all voxels need to be projected”).

Regarding Claim 15,  Kangaspunta teaches the system according to claim 11, wherein the merged segments are generated by (Kangaspunta, (Col 3, line 9) “pixel classification probability distributions may be aggregated”): selecting pairs of segments from the plurality of segments of LiDAR data points (Kangaspunta, (Col 2, lines 34-37) “a set of points...e.g., a collection of adjacent LIDAR points associated with returns captured by the LIDAR sensor”); computing features for each pair of segments based on attributes of the segments contained in the pair (Kangaspunta, (Col 25, lines 4-5) “determining, based at least in part on the aggregation of scores, a classification for the set of LIDAR points”); generating, for each pair of segments (Kangaspunta, (Col 2, lines 34-37) “a set of points...e.g., a collection of adjacent LIDAR points associated with returns captured by the LIDAR sensor”), a probability that the segments contained in the pair should be merged based on the features (Kangaspunta, (Col 3, lines 9-12)   “the queried pixel classification probability distributions may be aggregated to determine a classification probability distribution for the LIDAR blob. The LIDAR blob may be assigned to a class of object based on confidence scores associated with the classification probability distribution”, (Col 2, lines 28-30) “a LIDAR blob…e.g., a cluster of corresponding LIDAR points or voxels”); and merging the plurality of segments of LiDAR data points based on the probabilities generated for the pairs of segments (Kangaspunta, (Col 3, lines 8-13 )  “the queried pixel classification probability distributions may be aggregated to determine a classification probability distribution for the LIDAR blob. The LIDAR blob may be assigned to a class of object based on confidence scores associated with the classification probability distribution”,  (Kangaspunta, Col 2, lines 28-20) “The LIDAR data captured by the LIDAR sensor may include data associated with a LIDAR blob…e.g., a cluster of corresponding LIDAR points or voxels”). 

Regarding Claim 16, Kangaspunta teaches the system according to claim 15, wherein the programming instructions further comprise instructions to filter the pairs of segments to remove pairs of segments which have centroid-to-centroid distances greater than a threshold value (Kangaspunta, (Col 3, lines 25-20) “LIDAR data may be filtered out based at least in part on a determination that the LIDAR blob represents a navigable space for the vehicle and/or a determination that one or more safety conditions are satisfied. In some examples, the safety condition(s) may include a first condition that a distance (e.g., a distance between the LIDAR blob and the vehicle) satisfies a threshold distance”).  

Regarding Claim 17,  Kangaspunta teaches the system according to claim 15, wherein the attributes comprise an average of a plurality of probability distributions that were computed for the LiDAR data points contained in a given segment of the plurality of segments of LiDAR data points (Kangaspunta, (Col 9, lines 47-51) “performing a weighted average over all points or voxels associated with a LIDAR blob), and a classification probability distribution 308 may be determined based at least in part on the aggregation of the queried pixel classification probability distribution(s)”), each probability distribution specifying detected objects in which a given LiDAR data point is likely to be (Kangaspunta, (Col 11, lines 27-28) “the classes of objects that may be accounted for in the pixel classification probability distributions”).  

Regarding Claim 18,  Kangaspunta teaches the system according to claim 17, wherein the features comprise difference between the average of the probability distributions that were computed for the LiDAR data points contained in a first segment of the plurality of segments of LiDAR data points (Kangaspunta, (Col 14, lines 14-34) “The first score may be associated with a first probability that the LIDAR blob belongs to a first class of object…determining that a difference between the first score and the second score satisfies a threshold difference”) and the average of the probability distributions that were computed for the LiDAR data points contained in a second segment of the plurality of segments of LiDAR data points (Kangaspunta, (Col 14, lines 14-34) “the LIDAR blob classification probability distribution may include a second score associated with a second probability …determining that a difference between the first score and the second score satisfies a threshold difference”).  

Regarding Claim 20,  Kangaspunta teaches the system according to claim 15, wherein the features comprise at least one of difference in on-road proportions, difference in off-road proportions, region compatibility, lane compatibility, a difference between a total number of lanes that a first segment of LiDAR data points at least partially overlaps and a total number of lanes that a second segment of LiDAR data points at least partially overlaps, a difference or distance in height between segments of LiDAR data points, a mask compatibility, a difference in object type distributions, and an object type compatibility (Kangaspunta, (Col 26, lines 53-63) “a first score associated with a first probability that the set of points belongs to a first class of object; determining, based at least in part on a semantic segmentation of the image, a second score associated with a second probability that the set of points belongs to a second class of object that is different from the first class of object; determining that a difference between the first score and the second score satisfies a threshold difference; and assigning, based at least in part on the determining that the difference between the first score and the second score satisfies the threshold difference, the set of points to the second class of object”).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta et al. (US  10921817 B2) in view of Vora et al. (US 20210146952 A1) in further view of Pacala et al. (US 20180329066 A1).
Regarding Claim 2, Kangaspunta teaches the method according to claim 1, further comprising obtaining, by the computing device (Kangaspunta, (Col 2, line 50) “a computing system of the vehicle”), wherein the at least one image is used in addition to the LiDAR dataset to detect the object (Kangaspunta, (Col 12, lines 45-55) “capture and/or receive 3D point cloud data (e.g., LIDAR data) via one or more sensors (e.g., a LIDAR sensor)…The image data may be associated with an image of a portion of the environment that includes at least a portion of the object(s) represented by the 3D point cloud”).

Kangaspunta does not teach at least one image that was captured at a time when a sensor of the LiDAR system swept over a center of a camera Field Of View ("FOV").  However, Pacala teaches this limitation (Pacala, [0035] “the LIDAR system…is oriented within the field of view of the corresponding camera, e.g., when LIDAR system…is in the middle of the field of view. LIDAR data (e.g., pixels) acquired within the field of view of the triggered camera can be combined with the color data of the triggered image”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include at least one image that was captured at a time when a sensor of the LiDAR system swept over a center of a camera Field Of View ("FOV") as taught by Pacala so that “the shutter of each of the color cameras can be synchronized with the rotation of the scanning LIDAR system…as the LIDAR sweeps through the rest of the camera's field of view (Pacala, [0035]).

Regarding Claim 12, Kangaspunta teaches the system according to claim 11, wherein the programming instructions further comprise instructions (Kangaspunta, (Col 24, lines 48-49) “the instructions, when executed, cause the one or more processors to perform operations”) to obtain wherein the at least one image is used in addition to the LiDAR dataset to detect the object (Kangaspunta, (Col 12, lines 45-55) “capture and/or receive 3D point cloud data (e.g., LIDAR data) via one or more sensors (e.g., a LIDAR sensor)…The image data may be associated with an image of a portion of the environment that includes at least a portion of the object(s) represented by the 3D point cloud”).

Kangaspunta does not teach at least one image that was captured at a time when a sensor of the LiDAR system swept over a center of a camera Field Of View ("FOV").  However, Pacala teaches this limitation (Pacala, [0035] “the LIDAR system…is oriented within the field of view of the corresponding camera, e.g., when LIDAR system…is in the middle of the field of view. LIDAR data (e.g., pixels) acquired within the field of view of the triggered camera can be combined with the color data of the triggered image”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include at least one image that was captured at a time when a sensor of the LiDAR system swept over a center of a camera Field Of View ("FOV") as taught by Pacala so that “the shutter of each of the color cameras can be synchronized with the rotation of the scanning LIDAR system…as the LIDAR sweeps through the rest of the camera's field of view (Pacala, [0035]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kangaspunta et al. (US  10921817 B2) in view of Vora et al. (US 20210146952 A1) in further view of Moretti et al. (US 20210097858 A1) and Mahajan et al. (US  20200333439 A1).
Regarding Claim 9, Kangaspunta teaches the method according to claim 5.  Kangaspunta does not teach wherein the attributes comprise at least one of a 2D region that the LiDAR data points in a given segment cover. However, Vora teaches this limitation (Vora, [0118] ”the 2D detections (2D bounding boxes) are used to decorate the LiDAR points”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include the attributes comprise at least one of a 2D region that the LiDAR data points in a given segment cover as taught by Vora in order to train the image semantic segmentation network by “using a image dataset that includes images where each image is annotated with 2D bounding boxes and segmentation labels for classes in the image dataset” (Vora, [0113]).

Kangaspunta also does not teach a percentage of LiDAR data points contained in the given segment that are on a road, a percentage of LiDAR data points contained in the given segment that are off a road. However, Moretti teaches these limitations.

Moretti teaches a percentage of LiDAR data points contained in the given segment that are on a road (Moretti, [0041] “Scan points detected by the Lidar…may be used to generate a three-dimensional depth map of a FOV…the three-dimensional depth map may cover a forward-facing field of view wherein a off road driving surface may be mapped including relative elevations of the road surface, objects, obstacles and the like are represented within the three-dimensional depth map”), a percentage of LiDAR data points contained in the given segment that are off a road (Moretti, [0041] “Scan points detected by…may be used to generate a three-dimensional depth map of a FOV…the three-dimensional depth map may cover a forward-facing field of view wherein a off road driving surface may be mapped”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include a percentage of LiDAR data points contained in the given segment that are on a road, a percentage of LiDAR data points contained in the given segment that are off a road as taught by Moretti in order to “to determine an unpassable area in response to the depth map and the host vehicle characteristic and wherein the augmented image further includes a graphical representation of the unpassable area” (Moretti, [0012]).

Kangaspunta further does not teach total number of lanes that the given segment at least partially overlaps.  However, Mahajan teaches this limitation (Mahajan, [0048] “the vehicle…includes a left front LIDAR system (such as L1 in FIG. 1B) that captures forward looking data and a right front LIDAR system (such as L2 in FIG. 1B) that captures forward looking data that partially overlaps with data from L1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include total number of lanes that the given segment at least partially overlaps as taught by Mahajan in order to avoid collision by determining “a risk assessment…for local environment” (Mahajan, [0048]).

Regarding Claim 19,  Kangaspunta  teaches the system according to claim 15.  Kangaspunta does not teach wherein the attributes comprise at least one of a 2D region that the LiDAR data points in a given segment cover. However, Vora teaches this limitation (Vora, [0118] ”the 2D detections (2D bounding boxes) are used to decorate the LiDAR points”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include the attributes comprise at least one of a 2D region that the LiDAR data points in a given segment cover as taught by Vora in order to train the image semantic segmentation network by “using a image dataset that includes images where each image is annotated with 2D bounding boxes and segmentation labels for classes in the image dataset” (Vora, [0113]).

Kangaspunta also does not teach a percentage of LiDAR data points contained in the given segment that are on a road, a percentage of LiDAR data points contained in the given segment that are off a road. However, Moretti teaches these limitations.

Moretti teaches a percentage of LiDAR data points contained in the given segment that are on a road (Moretti, [0041] “Scan points detected by the Lidar…may be used to generate a three-dimensional depth map of a FOV…the three-dimensional depth map may cover a forward-facing field of view wherein a off road driving surface may be mapped including relative elevations of the road surface, objects, obstacles and the like are represented within the three-dimensional depth map”), a percentage of LiDAR data points contained in the given segment that are off a road (Moretti, [0041] “Scan points detected by…may be used to generate a three-dimensional depth map of a FOV…the three-dimensional depth map may cover a forward-facing field of view wherein a off road driving surface may be mapped”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include a percentage of LiDAR data points contained in the given segment that are on a road, a percentage of LiDAR data points contained in the given segment that are off a road as taught by Moretti in order to “to determine an unpassable area in response to the depth map and the host vehicle characteristic and wherein the augmented image further includes a graphical representation of the unpassable area” (Moretti, [0012]).

Kangaspunta further does not teach total number of lanes that the given segment at least partially overlaps.  However, Mahajan teaches this limitation (Mahajan, [0048] “the vehicle…includes a left front LIDAR system (such as L1 in FIG. 1B) that captures forward looking data and a right front LIDAR system (such as L2 in FIG. 1B) that captures forward looking data that partially overlaps with data from L1”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kangaspunta to include total number of lanes that the given segment at least partially overlaps as taught by Mahajan in order to avoid collision by determining “a risk assessment…for local environment” (Mahajan, [0048]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rochan Meganathan et al. (US 20190236381 A1) discloses the distribution of object detections is computed based on (a) a probability distribution of pixels of the at least one image to which a point of the LiDAR dataset may project (Rochan Meganathan, [0102] “If the distance error for a given pixel is within the distance error threshold (when mapped with a selected gradient), the given pixel is mapped to the selected gradient”), and (b) a probability that the point does not project into any image detection (Rochan Meganathan, [0102] “If the distance error for a given pixel is greater than the distance error threshold (when mapped with a selected gradient), an implication may be provided that that there may be a projection in the obstacle which is not detected by the LIDAR unit”).
Das et al. (US 20210263525 A1) discloses creating a plurality of segments of LiDAR data points using the distribution of object detections (Das, [0023] “set of data that may be input to the combined model may include, for example, lidar, radar, vision, and fusion pipeline object detections such as semantic segmentation probabilities for lidar and vision (e.g., in the form of float probability vectors); a metric indicating the existence of object detections associated with the track for each perception pipeline”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662